Margett, Acting P. J.
The principal issue raised is whether it was error for the trial court to refuse to order disclosure of the identities of the confidential informants.
The prosecution’s case rested largely upon the testimony of two undercover police officers who testified that on April 26, 1972 they were taken to the defendant’s house at 421 West Chester Street, Long Beach, by two informants, that they arrived at 10:45 p.m. and that, together with the informants, they were let into the living room of the house by the *172defendant, Loretta Lloyd. The defendant asked the officers if they were "looking to cop”, and they responded affirmatively. She asked them what they wanted and they told her they wanted "$25.00 spoons” of heroin.
The defendant then made a number of telephone calls and walked in and out of the living room, where the two officers remained. Then, after about 20 minutes, a woman, later identified as Sandra Gill, arrived. Ms. Gill did not speak to either of the officers, but rushed through the living room into the bedroom. Five to 10 minutes after that, the defendant called one of the police officers into the bedroom. While they spoke in the doorway, the officer observed metal foil and white powder on the bedroom dresser. He then returned to the living room. The defendant followed shortly thereafter and handed each officer a metal foil packet for which each paid her $25. The packets contained a white powder which proved to be heroin.
At about the time the sale took place, Sandra Gill appeared to be preparing to leave the defendant’s house. The policemen offered her a ride, but she declined, saying that she would take a taxicab. Ms. Gill left the premises at about 11:35 p.m. and, shortly therafter, at 11:40 p.m., the officers and their informants departed,
During the period of nearly an hour that the police were present in the defendant’s house, they were in her presence about 90% of the time. The officers described the house as normally lit and said they had a clear view of the defendant. A four-year-old girl was present. A wide ranging conversation took place during the hour visit and the defendant even mentioned a potential "stickup”. At the trial both officers unequivocally identified the defendant as the person who sold them the foil packets.
The defendant’s case consisted of an alibi defense. Myrtis Lukman, a close friend of the defendant, testified that she had taken a train from Brooklyn to Long Beach on the evening in question. It was Mrs. Lukman’s wedding anniversary and she went to Long Beach to bring the defendant back to Brooklyn with her for a celebration. Mrs. Lukman stated that she had recently moved and was concerned that the defendant would not find her new Brooklyn home.
Mrs. Lukman testified that she arrived a the defendant’s house at about 8:00 p.m. and that the two women talked for a while. The defendant took her daughter to a neighbor’s house *173and returned home to call a taxi. The women left the defendant’s house at about 11:00 p.m. and went to the home of one of the defendant’s friends in Long Beach so that the defendant could explain that "she would not be able to stay with them” since her plans had changed. At about 1:00 a.m. Mrs. Lukman and the defendant left Long Beach and rode the railroad to Brooklyn, where they had a party until daybreak in honor of the Lukmans’ anniversary.
The defendant, Loretta Lloyd, took the stand in her own defense and basically corroborated Mrs. Lukman’s testimony except that the defendant testified that the 11:00 p.m. visit to her friend’s house was for the purpose of attending a card party and that she played poker there until 1:00 a.m. in order to win enough money to be able to "go out and enjoy * * * [her] friend on her anniversary night.”
Philip Pirrone, a taxi manager, was also called as a defense witness. His dispatch sheet for the night in question indicated that a cab was sent to 421 West Chester Street, where it picked up two passengers at sometime after 11:05 p.m. On cross-examination, Pirrone testified that a different entry, recorded at approximately 11:05 p.m., indicated that a cab transported one passenger from 140 East Fulton Street (Sandra Gill’s address) to 421 West Chester Street. The request for a cab to pick up two passengers at 421 West Chester Street was made four calls later and could have been made anytime up to midnight or 12:30 a.m. It was the latter taxi which picked up two passengers.
The jury returned a verdict of guilty of two counts of criminally selling a dangerous drug in the third degree and two counts of criminal possession of a dangerous drug in the fourth degree. On this appeal, the defendant’s principal contention is that the trial court erred in denying an application, made at the commencement of the trial, for disclosure of the identities of the two informants.
Whether the identity of an informant is to be disclosed rests in the sound discretion of the trial court (People v Goggins, 34 NY2d 163, 169; Roviaro v United States, 353 US 53). In exercising its discretion, the trial court must take into account the relevance of the informer’s testimony to the guilt or innocence of the accused. Where there is "a plausible issue as to guilt and less than trouble-free identification testimony,” disclosure should be directed (People v Goggins, supra, p 173).
On the record before this court, we conclude that there was *174no abuse of discretion in denying the defendant’s application for disclosure. The alibi defense presented, viewed objectively, was most unconvincing (see People v Pena, 37 NY2d 642, 646). It seems strange that Mrs. Lukman made such a long trip simply to insure that the defendant found her house and that they did not leave Long Beach until 1:00 a.m. Furthermore, the taxicab records corroborated the prosecution’s case in that they indicated that a lone passenger was transported from Ms. Gill’s address to the defendant’s house at 11:05 p.m. This dovetails very neatly with the testimony of the officers to the effect that Ms. Gill arrived roughly 20 minutes after they did (they had arrived at 10:45 p.m., so Ms. Gill would have arrived at 11:05 p.m., or thereabouts).
Contrary to the position taken by the dissent, the record reveals the lack of any serious attempt on the part of the defendant to locate Ms. Gill. Defense counsel stated that he learned she had been in prison and had been released. He telephoned the attorney who represented Ms. Gill but was unable to get in touch with him. However, he did not send out an investigator and did not contact the prison authorities or the parole board in order to discover Ms. Gill’s whereabouts. This lack of a strong affirmative effort on the part of defense counsel casts doubt on the good faith of the defense application at issue herein.
The weakness of the defendant’s alibi stands in contrast to the strength of the prosecution’s case and, in particular, the unequivocal in-court identifications by the undercover policemen. Both officers had been with the defendant for nearly an hour. That was ample time for them to form a strong impression.
Defendant’s reliance on People v Goggins (34 NY2d 163, supra) is misplaced. In Goggins the undercover police officer had two very brief meetings with a drug dealer, neither one of which involved a face-to-face confrontation of more than two minutes. Both meetings took place in a bar and the undercover officer’s description to his backup team was somewhat sketchy. Rather, the circumstances of the visit to the defendant’s house are more like those in Goggins’ companion case, People v Brown (34 NY2d 163), where the undercover policeman actually went to the defendant’s apartment. While the location of the meeting between the police officer and drug dealer is not, of course, a controlling factor, it may properly be *175taken into account in any analysis of the quality of the identification testimony.
In summary, there was no abuse of discretion by the trial court in its denial of the defendant’s application for disclosure of the identities of the informants. However, the judgment should be modified by dismissing the inclusory concurrent counts of criminal possession of a dangerous drug in the fourth degree (see CPL 300.40, subd 3, par [b]). As so modified, the judgment should be affirmed.